Citation Nr: 0309750	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in December 1994 and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision which denied entitlement 
to special monthly pension benefits to the appellant, based 
on the need for the regular aid and attendance of another 
person, or by reason of being housebound due to disabilities.  
By an August 1996 rating decision, the RO granted entitlement 
to a special monthly pension by reason of being housebound, 
but continued to deny entitlement to a special monthly 
pension based on the need for aid and attendance.  This claim 
was remanded by the Board in August 1998, and has now 
returned for further adjudication.


FINDING OF FACT

The appellant's disabilities prevent her from protecting 
herself from the hazards or dangers incident to her daily 
environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person are met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352  
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for special monthly pension

The appellant contends that she is entitled to a special 
monthly pension by reason of the need for aid and attendance 
of another person.  She specifically alleges that she is 
unable to protect herself from the hazards and dangers of the 
daily environment without some assistance.

Pension benefits to a surviving spouse of a veteran may be 
paid by reason of need for aid and attendance.  See 38 
U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 3.351(a)(5) 
(2002).  The need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2002).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a "factual need" for aid and attendance. 38 
C.F.R. § 3.351(c) (2002).  
 
The following should be considered when determining if there 
is a "factual need" for regular aid and attendance: 

  Is the appellant unable to dress or undress herself, 
or to keep herself 
ordinarily clean and presentable? 
  Does she require frequent adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid? 
  Is she unable to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness?
  Is she unable to attend to the wants of nature? 
  Is her incapacity such that she requires assistance 
on a regular basis to protect her from the hazards or 
dangers incident to her daily environment?

It is not necessary that all these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal function which the appellant is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. 
§ 3.352(a) (2002).  However, it may be logically inferred 
from the governing regulatory criteria that eligibility to 
receive additional VA disability benefits requires at least 
one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Private medical records in this case show that the appellant 
was treated for back and left hip complaints in August 1986.  
She was diagnosed as having osteoporosis and trochanteric 
bursitis.  In September 1986, she was diagnosed as having a 
herniated L-4 disc, with spinal stenosis, L-4-5, and she 
underwent a laminectomy.  She continued to have problems with 
her back and hip from January 1987 through January 1988.  She 
was treated in June and July of 1993 for bilateral hip pain 
and was again diagnosed with trochanteric bursitis of the 
left hip in June 1993 and April 1994.  In January 1994, she 
underwent surgery to treat a post right distal radius 
fracture.  In July 1994, she was seen for some pain in the 
right wrist, although X-rays revealed that the fracture had 
healed.  By November 1994, the pain in the right wrist was 
described as constant, and possible secondary surgery was 
considered.

A March 1995 VA psychological evaluation noted the appellant 
was able to participate actively in social events in her 
apartment where she lived by herself.  No clinical 
psychiatric disorder was found to restrict her to the point 
of requiring aid and attendance.

At a July 1995 VA aid and attendance examination, the 
appellant's primary problems were noted to include 
Parkinson's disease with tremor and gait ataxia, degenerative 
arthritis, and remote low back surgery.  At this time, the VA 
examiner found that the appellant was able to feed herself, 
attend to the wants of nature, and to protect herself from 
the hazards incident to her daily environment.  Visual acuity 
was greater than 5/200 in both eyes.

At a March 1996 VA examination, the appellant said she was 
able to cook and clean, use the bathroom, and dress and 
undress herself.  She was able to ride the bus, and had come 
to the examination by herself.  She did have tremors from 
Parkinson's disease, which she complained made her unsteady 
on her feet at times (when severe).  She also complained of 
chronic low back pain which occasionally radiated into her 
left leg.  She was able to walk independently but 
occasionally used a cane at home.  She also reported chronic 
right wrist pain due to the old fracture.  The appellant also 
complained of nervousness, with abdominal discomfort and 
nausea.  She was noted to have recently been prescribed new 
glasses, which were not yet made.

Neurological examination revealed a tremor of both forearms 
and hands, as well as the left lower leg and jaw.  No 
cogwheeling or rigidity was present.  The right hand was 
angled radially, about five degrees at the wrist, with 
limitation of ulnar deviation and palmar flexion and a 
slightly diminished grip strength.  The examination of the 
legs revealed some large varicosities of the right leg, and 
limitation of motion of the left knee on flexion at 105 
degrees.  The back examination revealed increased kyphosis of 
the upper spine, and moderate limitation of motion on lateral 
flexion, with evidence of discomfort on flexion.  The 
examiner concluded that there were no other pathological 
processes other than those noted above.  The examiner also 
opined that the appellant should not be restricted from 
leaving her home, and that she was able to look after her own 
finances.  The multiple diagnoses included Parkinson's 
disease, chronic low back pain, status post lumbar disc 
surgery, status post open reduction and internal fixation 
right wrist fracture, degenerative joint disease, left knee, 
status post bilateral cataract surgery, status post left 
mastectomy for breast cancer in 1972, and status post 
cholecystectomy.

An aid and attendance evaluation form (submitted by a private 
physician in June 1996) noted that the appellant had an 
ataxic gait and walked with a cane.  The evaluation indicated 
upper extremity problems with decreased grip and tremor, with 
the tremor causing problems with feeding and with buttons.  
Evaluation of the lower extremities revealed pain on range of 
motion of the knees, no limitation of motion, and positive 
cogwheeling.  Constant pain in the midthoracic region was 
noted, as were complaints of poor memory.  The appellant was 
apparently only able to walk for less than one block without 
the aid of another person (and using a cane).  The diagnoses 
included tremor, anxiety, Parkinsonism, degenerative joint 
disease, dementia, and hypothyroidism.  The physician further 
certified that the appellant required the daily personal 
health care services of a provider, without which she would 
require nursing home care or other institutional care.

In a March 1997 letter, a private physician noted that the 
appellant was disabled secondary to degenerative joint 
disease and Parkinsonism.  

In February 1998, the appellant sought private outpatient 
treatment for dizziness and persistent back pain.  She also 
complained of edema and numbness of her feet.  X-rays taken 
in February 1998 revealed mild thoracic changes, and mild 
degenerative changes of the lower lumbar spine.  In May 1998, 
the appellant sought treatment for pain in her stomach, left 
shoulder, and back.  During a June 1998 visit, she reported 
that when she got out of bed, she would stagger and almost 
fall.  She also reported that medication was somewhat 
improving her back pain.  In August 1998, the appellant 
reported having right leg pain and was found to have a large, 
protruding varicose vein in the right leg.  

Persistent nodular lesions on the right lung were noted on an 
August 1998 chest x-ray.  During a September 1998 outpatient 
visit, the appellant complained that she was tired all the 
time, and that every morning, she would pitch over and 
stagger.  She also reported dizziness, malaise, and fatigue.  
The appellant continued to complain of constant tiredness in 
October 1998, and also said she had heartburn.  She said that 
she stumbled when she walked, and had apparently fallen and 
hurt her knee.  An October 1998 CT of the brain revealed mild 
age-related changes, but there was no evidence of mass or 
stroke.  An October 1998 upper GI series reveled no evidence 
of hiatal hernia, gastroesophageal reflux, gastric or 
duodenal ulcer disease.  

The appellant underwent another VA examination in February 
1999.  It was noted that she lived alone in an apartment 
building which primarily housed elderly people.  Initially, 
the examiner began the interview by talking with appellant 
alone while her daughter was in the waiting area.  However, 
the examiner soon realized that the daughter was needed to 
obtain an accurate medical history of the appellant.  Her 
daughter reportedly visited the appellant about once a month.  
Her granddaughter would stay with the appellant about two 
times a week (just during the day).  It was noted that the 
appellant had been diagnosed as having anxiety, Parkinson's, 
degenerative joint disease, dementia, hypothyroidism, and 
tremor.  She apparently had been hospitalized approximately 
one month before for pneumonia, and had completely recovered 
from this condition.

The appellant was not permanently bedridden and her daughter 
stated that she was able to handle her money herself.  The 
appellant said that her granddaughter did the bill writing 
for her because she could not write and had difficulty 
seeing, but that she did keep track of her own money.  The 
examiner noted that the appellant was at risk for falls due 
to Parkinson's and tremors.  She had somewhat of an unsteady, 
shuffling gait which she was sometimes unable to control and 
began walking very fast.  The appellant was also at risk for 
medication errors, because of vision problems as well as 
confusion regarding dosage.  Much time was spent sorting 
through empty medicine vials and discussing medications at 
length with her daughter (as far was what she was currently 
taking and not taking).  

The appellant did not suffer from incontinence.  She did have 
some problems with ambulation due to Parkinson's and shaking, 
however.  While she displayed orientation to person, place, 
and time, her memory was poor.  Her typical day consisted of 
watching television, lying on the couch, and reading the 
newspaper.  She appeared neatly dressed and well-nourished, 
although she was slightly pale.  Posture revealed some 
kyphosis.  Her gait consisted of a slight shuffle and 
unsteady balance.  Her upper extremities showed a fine tremor 
bilaterally of the hands which she stated interfered with her 
ability to button her clothing and bathe; otherwise, they did 
not show any functional restrictions as far as range of 
motion.  Lower extremities showed some lack of coordination, 
mainly from the Parkinson's and the shuffling gait.  The 
appellant's spine, trunk, and neck were normal.  

Based on this examination, the VA examiner felt that the 
appellant "does need some sort of aid and attendance," 
especially due to her increased risk of falls, poor vision, 
and tremor with Parkinson's.  The examiner also 
"definitely" felt that a cane would be a useful aid for the 
appellant, and that someone else had to consistently manage 
her medication regimen.   

As an initial matter, the Board notes that although the 
appellant has reported some difficulty with seeing (at least 
when reviewing the monthly bills) there is no evidence that 
she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Although she apparently lives in an apartment building 
populated by many elderly tenants, there is no evidence that 
she is patient in a nursing home.  Therefore, the focus must 
shift to whether the evidence reflects a "factual need" for 
aid and attendance. 

The medical records in this case reflect that the appellant 
is able to dress and undress herself, and she has appeared 
clean and presentable for examinations and outpatient 
treatment.  Yet while there is no indication that she has 
been unable to feed herself or attend to the "wants of 
nature," she does have a tremor from Parkinson's which has 
increased her risk of fall.  This risk seems amplified by her 
underlying back and hip conditions.  Indeed, she has 
repeatedly reported staggering upon getting out of the bed in 
the morning.  This risk of falls, as well as her apparent 
confusion and forgetfulness as to the many medications she 
must take, suggests a daily environment of hazards and 
dangers in which the appellant (as recommended by two 
physicians) clearly needs at least some regular assistance 
and protection.  While the appellant appears to have some 
functionality (she is not bedridden; she generally appears 
alert and oriented; she has been able to attend at least some 
of her treatment visits alone, etc.), the regulatory standard 
is not one of constant need, but rather the need for regular 
aid and attendance.  That level of need seems to be present 
in this case.  

In summary, the preponderance of the evidence reflects that a 
special monthly pension based on the need for regular aid and 
attendance of another person is warranted.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the appellant's claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The appellant filed a formal claim (VA Form 21-534) for 
pension in December 1994.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the appellant and her representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
appellant was sent a notice of a rating decision in May 1996, 
a statement of the case in June 1996, a supplemental 
statement of the case in July 1996, supplemental statements 
of the case in August 1997 and September 1997, a Board remand 
in August 1998, development letters in August 1998 and 
October 1998, and a supplemental statement of the case in 
November 2002.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether a special monthly pension could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
adequately informing the appellant of the information and 
evidence necessary to substantiate her claim. 

VA must make, and has made, reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In 
this case, the RO has obtained numerous private and VA 
medical records.  The appellant has not indicated that there 
are any outstanding records pertinent to her claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The appellant underwent VA examinations in June 1996 
and February 1999, and the reports of these examinations have 
been obtained and reviewed by the Board.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  This 
case has been pending for almost ten years.  There would be 
no possible benefit to remanding it yet again to the RO 
(which referenced the VCAA in its November 2002 statement of 
the case), or to otherwise conduct any other development or 
notification actions - particularly in light of the full 
grant of benefits contained in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. 

ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a special monthly pension 
based on the need for regular aid and attendance of another 
person is granted. 




	                        
____________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

